Title: Thomas Jefferson to DeWitt Clinton, 8 October 1818
From: Jefferson, Thomas
To: Clinton, DeWitt


          
            Monticello
Oct. 8. 18.
          
          Th: Jefferson presents his compliments to Govr Clinton and his thanks for his memoir on the  antiquities of our country. if all those which are spread over the face of the Continent were described with the care which distinguishes this memoir, and brought together, they might elicit some general hypothesis on the nations which preceded us here. if among their remains, any of the hard metals could be found, clearly antecedent to the discovery of America, it would enlarge the bounds of conjecture.—weaned by age and it’s consequent torpitude from such pursuits, he is still happy to see them followed up by younger & more vigorous minds for the benefit of future races, and he salutes Govr Clinton with his friendly recollections, esteem & respect.
        